                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,                :
                                         :
                 v.                      :
                                         :         CRIMINAL ACTION NO.
GARY FANNING,                            :         1:18-CR-0362-AT-1
                                         :



                                     ORDER

      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 47] recommending that defendant’s Motion to

Suppress Wiretap [Doc. 29], Motion to Suppress Evidence Obtained via Search

Warrant [Doc. 30], and Motion to Suppress Pole Camera Evidence [Doc. 33], be

denied. The Defendant filed objections to the R&R [Doc. 49] as well as a response

to the Court’s July 30, 2019, Order requesting clarification of the objections as to

the specific communications that defendant contended provided a basis for standing

to challenge the wiretap evidence at [Doc. 51].

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion

of the R&R that is the subject of a proper objection on a de novo basis and any non-

objected portion on a “clearly erroneous” standard.     The Defendant objected on
numerous grounds to the Magistrate Judge’s Report and Recommendation.

Accordingly, the Court has reviewed the record in this case on a de novo basis

      After an independent de novo review of the record, the Court finds that the

R&R is correct and that the Defendant’s objections lack merit. Accordingly, the

Court OVERRULES Defendant’s objections [Doc. 49]; ADOPTS the Magistrate

Judge’s R&R [Doc. 47]; and DENIES Defendant’s Motion to Suppress Wiretap

Evidence [Doc. 29], Motion to Suppress Evidence Obtained via Search Warrant

[Doc. 30], and Motion to Suppress Pole Camera Evidence [Doc. 33]. However, the

Court notes that defendant reserves the right to further argue at trial, that the wiretap

evidence the Government may introduce, may be inadmissible against him and

should be excluded under Fed. R. Evid. 402 and 403.

      As this case is now certified ready for trial, the Court hereby sets the trial date

for defendant Fanning to begin on October 15, 2019, at 9:30 AM in Courtroom 2308.

The pretrial conference is set for October 9, 2019, at 10:30 AM in Courtroom 2308.

Defendant is required to attend the pretrial conference or present a written waiver of

his attendance. By September 25, 2019, the parties are to file any motions in limine

and proposed voir dire questions. By September 25, 2019, the Government is to file

a summary of the indictment for use in voir dire. By October 2, 2019, the parties are

to file any objections to those items listed above. The time from August 13, 2019,




                                           2
to October 15, 2019, shall be excluded from computation under the Speedy Trial Act

pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

      The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for use

by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each party should also

provide a courtesy copy of all exhibits for the Judge’s use during trial, preferably in

an appropriately labeled notebook provided on the first day of trial. The parties are

referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-marking of

exhibits. The parties must provide a courtesy copy of any documents e-filed just

prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information regarding

the pretrial conference, voir dire, and courtroom technology. Any training or trial

runs regarding the courtroom technology must be scheduled in advance of trial via

the Courtroom Deputy Clerk. The Court will not allow time for training or trial runs

at the beginning of the trial. Any motions requesting leave to bring technology into

the courtroom must be filed no later than three (3) days in advance of trial, to allow

time for proper notification to the US Marshals Service.




                                            3
IT IS SO ORDERED this 13th day of August, 2019.




                             ___________________________________
                             AMY TOTENBERG
                             UNITED STATES DISTRICT JUDGE




                              4
